Citation Nr: 0632560	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee trauma, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine with low back strain, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated as 60 
percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1980 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

Thereafter, the Hartford, Connecticut, RO assumed 
jurisdiction.

In a September 2005 rating determination, the RO increased 
the veteran's disability evaluation for his degenerative 
changes as residuals of low back strain from 10 to 20 percent 
and assigned an effective date of September 26, 2003.  The RO 
also increased the veteran's disability evaluation for his 
left knee trauma from noncompensable to 10 percent disabling 
and assigned an effective date of June 24, 2002, the date of 
receipt of his request for an increased evaluation.  The RO 
also assigned a 10 percent disability evaluation for the 
disfiguring scar resulting from his cervical surgery.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
noncompensable limitation of flexion and no limitation of 
extension.

2.  The veteran's left knee disorder is manifested by mild 
subluxation or lateral instability at any time.

3.  The veteran's low back disability is manifested by 
moderate limitation of motion and moderate symptoms with 
recurrent attacks without incapacitating episodes 
neurological symptoms.

4.  The veteran's cervical spine degenerative disc disease is 
manifested by limitation of motion and complaints of constant 
pain, but no neurologic deficit.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee trauma based upon limitation of motion have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2005).

2.  The criteria for a 10 percent evaluation for left knee 
trauma based upon subluxation or lateral instability have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative changes of the lumbar spine with low back 
strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5235. 5243, 5290, 5293, 5295 (2002, 2003, 
2006).

4.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5290, 5242, 5243, 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The July 2002 and November 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The November 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Court has 
held that once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.). When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).


Left Knee

The veteran has been assigned a 10 percent disability 
evaluation for residuals of left knee trauma.  

Thirty-eight C.F.R. § 4.71a, Diagnostic Code 5257 provides 
for assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and a 30 percent rating where flexion 
is limited to 15 degrees.  Diagnostic Code 5261 provides for 
a zero percent rating where extension of the leg is limited 
to 5 degrees; 10 percent rating where extension is limited to 
10 degrees; 20 percent rating where extension is limited to 
15 degrees; a 30 percent rating where extension is limited to 
20 degrees; a 40 percent rating where extension is limited to 
30 degrees; and a 50 percent rating where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the time of a March 2003 VA examination, the veteran 
reported taking medication for left knee pain.  

In his April 2004 notice of disagreement, the veteran 
reported that he had been told by the physician who had 
operated on his knee that the knee was completely without 
cartilage and had shifted significantly.  He further noted 
that he had been told that the top of the lower leg bone had 
been worn down so much that the physician was surprised he 
was still walking on it.  He indicated that he had been told 
that he needed an immediate knee replacement due to the 
damage.  The veteran stated that he told the VA examiner that 
there were several instances while walking where he had to 
stop due to the pain and popping out of his knee.  He noted 
that the VA examiner mentioned to him how loud and how much 
the knee cracked when he bent it.  

At the time of a March 2005 VA examination, the veteran was 
noted to have undergone arthroscopic surgery on his knee in 
September 2000.  The veteran stated that he was told at that 
time that he had severe arthritis of the knee.  He reported 
having constant pain along the joint line of the left knee, 
which was worse with weight bearing.  The veteran did not 
wear a brace.  He noted having stiffness in the morning with 
some swelling.  There was no heat or redness change.  The 
veteran described a feeling of weakness and easy fatigability 
in the knee muscles.  He reported instability episodes about 
three times per week.  There was also rare locking.  The 
veteran had flare-up in the sense that his pain was worse 
with weight-bearing.  He did not report any additional loss 
of range of motion or additional fatigability with weight-
bearing.  The veteran did not use any type of cane and there 
were no episodes of dislocation, weakness, or subluxation.  

Physical examination revealed no obvious effusion.  There was 
no varus or valgus deformity noted on inspection.  The 
veteran had pain to palpation along the medial and lateral 
joint line.  Range of motion revealed full extension at 0 
with flexion limited to 90 degrees with pain at the end of 
range.  There was no medial or lateral laxity noted.  
Lachman's testing was negative.  McMurray's testing could not 
be performed due to an inability to fully flex the left knee.  
Knee flexor and knee extensor strength was full and graded 
5/5.  The gait was remarkable for a somewhat stiff gait but 
there was no significant limp.  X-ray of the left knee 
revealed moderate degenerative changes involving all three 
compartments of the left knee.  

A diagnosis of history of twisting injury to the left knee 
with constant pain, worse with weight-bearing and significant 
limitation of motion with instability episodes was rendered.  
The examiner noted that the x-rays confirmed tri-
compartmental degenerative joint disease.  

With regard to Diagnostic Code 5257, concerning subluxation 
or lateral instability, the Board notes that while the March 
2005 VA examination revealed no medial or lateral laxity, the 
veteran reported that he had episodes of instability up to 
three times per week.  The March 2005 VA examiner also 
rendered a diagnosis containing episodes of instability.  
Giving the benefit of the doubt to the veteran, the Board 
finds that the veteran has met the criteria for a 10 percent 
disability evaluation under DC 5257, as slight recurrent 
instability has been demonstrated.  A 20 percent evaluation 
has not been shown, as there have been no objective medical 
findings of moderate instability or subluxation.

With regard to limitation of motion, the Board notes that the 
veteran has not been shown to have flexion limited to 60 
degrees or extension limited to 10 degrees.  As such, a 
compensable disability would not be warranted under DCs 5260 
or 5261.  The competent medical evidence reflects 
consideration of the veteran's complaints of pain, weakness, 
and fatigability by medical professionals.  They have not 
found additional limitation of motion.  

The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  Even when considering the additional 
limitation of motion caused by fatigue, weakness and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants a compensable evaluation for flexion 
under DC 5260 or for extension under DC 5261.  

The March 2005 VA examiner indicated that the veteran did not 
report any additional loss of range of motion or additional 
fatigability with weight-bearing, and had pain only at the 
extreme of flexion.  The veteran has not been shown to have 
limitation of flexion to 45 degrees or extension limited to 
10 degrees even when considering flare-ups.  As such, the 
preponderance of the evidence is against the claim for a 
compensable evaluation based upon flexion or extension.


Cervical and Lumbar Spine

Under the rating criteria in effect prior to prior to 
September 23, 2002, a 20 percent disability evaluation was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  A 40 percent disability evaluation was 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

A 20 percent disability evaluation was also warranted for 
moderate limitation of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

A 20 percent disability evaluation was also assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(2006) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

For purposes of evaluations under 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height	10

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

At the time of his March 2003 VA examination, the veteran 
reported having continuing pain in his cervical region.  The 
veteran was noted to be working as a computer operator and 
telephone specialist for an insurance company for 40 hours 
per week.  He noted losing approximately 15 days yearly 
because of low back exacerbations.  He reported having 
received an epidural steroid injection which gave him only 
mild symptomatic relief.  He took two Ultraset tablets four 
times per day for his pain relief.  

The veteran did not have any sciatic radiculopathy but he did 
have episodes of paresthesia which involved the anterolateral 
aspect of the right thigh.  He was able to dress and undress 
himself, drive his automobile, and work 40 hours per week.  
His back symptoms increased after episodes of long standing, 
walking, and slant forward sitting.  The veteran had been 
given an ergometric chair at work and was allowed to get up 
and walk around from his work station.  There had been no 
development of weakness in the lower extremities since his 
last examination.  

Physical examination of the cervical spine revealed a 
depressed 4 mm. operative scar over the lower posterior 
cervical region, the site of the initial operative procedure.  
A 3 cm. longitudinal scar was noted on the right lower neck, 
the site of his anterior fusion.  The veteran claimed pain on 
ranges of motion.  Motion of the cervical spine showed 0-20 
degrees of extension, 0-30 degrees of forward flexion, 0-15 
degrees of right and left lateral flexion, and 0-15 degrees 
of left rotation and 0-30 degrees of right rotation.  With 
left rotation, the symptoms of discomfort were increased.  

Examination of the upper extremities revealed no obvious 
motor loss but there was an area of hypesthesia involving the 
left radial nerve typified by diminished sensation in the 
thumb, index, ring, and middle fingers.  The deep tendon 
reflexes were equal and active in the upper extremities.  

Examination of the lumbar spine disclosed slight tenderness 
over the right sacroiliac dimple.  There was no paravertebral 
muscle spasm or significant tenderness to percussion over the 
lower lumbar spine.  Straight leg raising was to 90 degrees 
with sciatic stretch being negative, bilaterally.  Motion in 
the lumbosacral spine was 0-15 degrees of extension, 0-15 
degrees of right and left lateral flexion, and 0-70 degrees 
of forward flexion.  

The veteran stated that when he had a flare-up with his 
cervical spine he lost approximately 60 percent of range of 
motion and that when he had a flare-up of the lumbar spine he 
lost about 50 percent of his range of motion.  The veteran 
could walk on his toes and heels without difficulty and the 
deep tendon reflexes were equal but hypoactive in the knees 
and equal and active in the ankles.  

X-rays of the cervical spine showed degenerative changes at 
the C4-5 level with past anterior fusions at C5-6 and C6-7 
levels with no change since February 2001.  X-rays of the 
lumbar spine showed degenerative disc disease and 
osteoarthritis with new small osteophyte on L4 body 
anteriorly and inferiorly.  Diagnoses of degenerative disc 
disease, cervical spine with spinal fusion, remote with no 
significant change since February 2001; and degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine with continued symptoms of discomfort, were rendered.  

In his April 2004 notice of disagreement, the veteran 
indicated that surgery for the low back had been recommended 
because of increasing pain and spasms in his lower back.  He 
further indicated that he had not been given an ergometric 
chair only a wider chair as he was a large man.  He also 
stated that he had not been provided any additional 
permission to leave his work station.  The veteran indicated 
that he had spasms every day and that he was only examined 
for 15 minutes, during which no spasms occurred. 

Along with his December 2004 substantive appeal, the veteran 
forwarded the results of cervical and lumbar spine MRIs which 
were performed in December 2004.  The MRI of the cervical 
spine revealed disc osteophyte complex at C3-4 and C4-5 
compromise the left neural foramen.  There was also right 
lateral compromise at C5-6 mainly secondary to bony 
overgrowth at the operative site.  The MRI of the cervical 
spine revealed disc herniation at L4-5 and L5-S1.  There was 
compromise of the central spinal canal and central 
displacement of the nerve roots.  

At the time of his March 2005 VA examination, the veteran 
reported having constant neck pain for the past 1.5 years.  
Prior to this time, the neck pain had been intermittent.  The 
veteran described stiffness in the cervical spine.  He also 
noted having intermittent left arm pain and numbness.  There 
was fatigability of the left arm muscles but no significant 
weakness.  Most of the veteran's neck pain was located 
posteriorly and into the upper trapezius, bilaterally.  There 
were no significant headaches.  The veteran was noted to be 
working at the insurance company at a computer all day and 
this aggravated his neck and lower back.  

With regard to his lower back, the veteran described constant 
lower back pain, left greater than right, and central back 
pain.  His pain was worse during activity.  There was no 
additional limitation of motion or function.  The veteran had 
very rare leg pain or numbness.  He was able to walk 
approximately1/4 mile.  He did not wear a brace on his neck 
or lower back.  The veteran did not have a history of falls 
or unsteadiness.  

Physical examination of the cervical spine revealed diffuse 
tenderness on the cervical paraspinal muscles, mid to lower 
region of the cervical spine.  Range of motion was as 
follows:  flexion limited to 30 degrees, extension limited to 
10 degrees, right and left rotation limited to 45 degrees, 
and sidebending right and left limited at 20 degrees.  There 
was increased discomfort with range, rotation, and side 
bending.  Spurling maneuver was negative, bilaterally.  Upper 
extremity strength was full in all muscle groups.  There was 
no sensory deficit in either extremity.  Reflexes were 
symmetric and 2+ in the upper extremities.  

Examination of the lumbar spine revealed that the back 
musculature was well developed.  There was pain to palpation 
in the left lower paraspinal muscles.  The lumbosacral 
junction was not tender.  Range of motion was as follows:  
flexion limited to 60 degrees, extension limited to 10 
degrees, rotation right and left to 30 degrees, and 
sidebending right and left to 20 degrees.  Increased 
discomfort was noted with forward flexion and sidebending.  

Straight leg maneuver was negative, bilaterally.  Strength in 
all lower muscle extremity groups was 5/5.  There was no 
sensory deficit in the lower extremities.  Reflexes in the 
lower extremities were 2+ at the knees, bilaterally, and 1+ 
at the ankles.  The veteran's gait showed no limp although 
some stiffness was noted.  Diagnoses of cervical spine, 
status post discectomy C4/5 and C5/6 in 1996 complicated by 
MRSA wound infection, second cervical spine surgery in 1997 
for fusion C4 through C7, with significant restriction of 
motion; and lumbar spine, chronic back pain activity related 
with limited range of motion and no neurological deficit, 
were rendered.  

With regard to the veteran's lumbar spine disc disease with 
low back strain, the criteria for a 20 percent evaluation 
have been met under the old rating criteria.  Given the VA 
examiner's findings at the time of the March 2003 VA 
examination, which included the veteran's range of motion 
being limited during flare-ups to forward flexion of 70 
degrees, extension to 15 degrees, and lateral flexion being 
limited to 15 degrees, demonstrating range of motion findings 
more akin to that of moderate limitation and the examiner's 
diagnosis of lumbar degenerative joint and disc disease, with 
continued symptoms of discomfort, the Board is of the opinion 
that the criteria for a 20 percent disability evaluation 
under either DC 5292 or DC 5293 are more closely 
approximated.

An evaluation in excess of 20 percent under DC 5292 would not 
be warranted as severe limitation of motion has not been 
demonstrated. As noted above, the veteran had no more than 
moderate limitation of motion at the time of his March 2003 
VA examination.  Moreover, at the time of his March 2005 VA 
examination, the veteran was able to forward flex to 60 
degrees, extension was only limited to 10 degrees, rotation 
right and left was to 30 degrees, and sidebending right and 
left was to 20 degrees.  He thus had most of a normal range 
of low back motion.  

Although the earlier examination documented the veteran's 
report of a greater loss of motion during flare-ups, the most 
recent examination shows no additional loss of motion due to 
flare-ups or other functional impairment.  Since this is an 
increased rating claim, the most probative evidence is the 
most recent.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 have also not been met as 
the veteran has not been shown to have severe intervertebral 
disc syndrome with only intermittent relief at any time.  The 
neurologic findings on examinations have been essentially 
normal, although the earlier examination noted an area of 
hypesthesia.  Moreover, the veteran has not reported having 
more than intermittent flare-ups and no VA examiner has 
described the veteran's lumbar spine disc disease with low 
back strain as being severe.  As such, the criteria for a 40 
percent disability evaluation have not been met under the 
oldest version of DC 5293.

As to DC 5295, there has been no demonstration of listing of 
the whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forwarding bending in standing position, 
or abnormal mobility on forced motion.  The most recent 
examination showed that the veteran had 2/3 of a normal range 
of forward bending.  While Goldthwaite's sign was not 
specifically reported, a similar maneuver, straight leg 
raising, was normal.  Thus, a 40 percent evaluation, the next 
higher evaluation, would not be warranted.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran has 
not reported having incapacitating episodes totaling between 
two weeks and four weeks in the past twelve months, nor is 
there any other evidence of bedrest prescribed by a medical 
professional.

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, the veteran has not contended, 
nor does the evidence show any periods of doctor prescribed 
bedrest.  The veteran is able to forward flex the 
thoracolumbar spine well beyond 30 degrees, even with 
consideration of functional factors.  As he retains motion, 
there is not ankylosis of the entire thoracolumbar spine.  

In addition, no neurologic impairment was found on the most 
recent examination, notwithstanding the previous report of an 
area of hypesthesia.  Additional ratings on that basis are, 
therefore, not warranted.  Francisco.

Thus, an evaluation in excess of 20 percent would not be 
warranted.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  

Even when considering the additional limitation of motion 
caused by fatigue, weakness, pain and flare-ups, neither the 
actual range of motion nor the functional limitation warrants 
an evaluation in excess of 20 percent for limitation of 
motion based upon the appropriate codes governing limitation 
of motion.

Cervical Spine

As to the veteran's cervical spine degenerative disc disease, 
the Board notes that the veteran has been assigned the 
highest disability evaluation available under the oldest 
version of DC 5293.

Under the rating criteria in effect beginning in September 
2002, an evaluation in excess of 60 percent is no provided on 
the basis of incapacitating episodes.

As to the possibility of a higher rating based on orthopedic 
and neurological components, the most recent examination did 
not reveal any neurologic impairment of the upper 
extremities.  

Prior to September 26, 2003, severe limitation of motion of 
the cervical spine warranted a maximum 30 percent rating, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  Even 
assuming severe limitation of motion, there would be no 
neurologic impairment to increase the evaluation above the 
current 60 percent.

Reviewing the evidence of record, under the revised spinal 
disorder rating criteria delineated in Diagnostic Codes 5237 
and 5242 effective in September 2003, a rating in excess of 
60 percent for the cervical spine would require unfavorable 
ankylosis of the entire spine.  He retains motion of the 
cervical and lumbar spines.  A higher evaluation under the 
general formula for rating disabilities is thus not 
demonstrated.

Similarly, under the revised spinal disorder rating criteria 
effective in September 2002 for intervertebral disc syndrome 
(IDS), the veteran has not required prescribed bed rest; 
thus, a rating for IDS is not warranted under Diagnostic Code 
5243.  

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 5290, 
5293 and 5295, the revised Diagnostic Codes 5237 or 5242, or 
the current Diagnostic Code 8515, for awarding an evaluation 
in excess of 60 percent for the veteran's cervical spine 
disability.  As the preponderance of the evidence is against 
the claim for higher evaluations, except as granted in this 
decision, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The potential application of all the provisions of Title 38 
of the Code of Federal Regulations has been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected left knee 
trauma residuals, cervical spine disc disease, and lumbar 
spine disc disease with low back strain have resulted in 
frequent periods of hospitalization.  

Moreover, there have been no objective medical findings that 
the veteran's service-connected left knee trauma residuals, 
cervical spine disc disease, and lumbar spine disc disease 
with low back strain markedly interfere with his employment.  
He has remained employed full time with only a few days a 
year lost due to the service connected disabilities.

The veteran maintains full-time employment with Aetna 
Insurance.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 10 percent for residuals of left 
knee trauma, based upon limitation of motion, is denied.  

A10 percent evaluation for residuals of left knee trauma, 
based upon lateral instability, is granted.  

An evaluation in excess of 20 percent for degenerative 
changes of the lumbar spine, with low back strain, is denied  

An evaluation in excess of 60 percent for degenerative disc 
disease of the cervical spine is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


